UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6187


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DORIS FOSTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:09-cr-00013-MR-DLH-7)


Submitted: July 26, 2018                                          Decided: October 2, 2018


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Doris Denise Foster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Doris Denise Foster appeals the district court’s order denying her motion for

reduction of sentence under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record

and find no reversible error. ∗ Accordingly, we affirm for the reasons stated by the district

court. United States v. Foster, No. 1:09-cr-00013-MR-DLH-7 (W.D.N.C. Jan. 24, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       ∗
         We note that the district court’s finding of fact on the range of cocaine base
Foster possessed (“between 1.5 and 4.5 kilos,” E.R. 811), straddles two categories of base
offense levels under the United States Sentencing Guidelines. If the relevant amount of
cocaine base fell under 2.8 kilograms, Foster may be eligible for a further reduction in
her sentence. See USSG app. C, amend. 782. Foster, however, did not raise the issue in
the court below, and so we do not consider it here.


                                             2